Citation Nr: 1031800	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  10-29 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder 
disorder including degenerative changes and residuals of surgery.  

2.  Entitlement to a compensable rating for an umbilical hernia 
surgical scar.  



ATTORNEY FOR THE BOARD

John Francis, Counsel 









INTRODUCTION

The Veteran served on active duty from May 1974 to May 1976. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from an April 2010 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

In a June 2010 substantive appeal, the Veteran requested a 
hearing before the Board by videoconference from the Regional 
Office.  The RO certified the appeal to the Board without 
scheduling a hearing.  See 38 C.F.R. § 20.700, 20.703 (2009).   

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before the 
Board by videoconference from the RO at the 
next appropriate opportunity.  

The purposes of this remand are to assist the appellant with the 
development of his claim.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


